EXHIBIT 10.1

AMENDMENT TO SENIOR EXECUTIVE STOCK OPTION AGREEMENT AND

SENIOR EXECUTIVE PERFORMANCE SHARE AGREEMENT

This Amendment to Senior Executive Stock Option Agreement and Senior Executive
Performance Share Agreement (“Agreement”) is made effective as of November 2,
2015, by and between Total System Services, Inc. (“TSYS”) and Senior Executive.

Each Senior Executive Stock Option Agreement entered into between TSYS and
Senior Executive in 2012, 2013, 2014 and 2015, as applicable, is amended to
delete Section 14 thereof in its entirety.

Each Senior Executive Performance Share Agreement entered into between TSYS and
Senior Executive in 2012, 2013 and 2014, as applicable, is amended to delete
Section 14 thereof in its entirety and each Senior Executive Performance Share
Agreement entered into between TSYS and Senior Executive in 2015 is amended to
delete Section 15 thereof in its entirety.

Except as described above, the terms of the Senior Executive Stock Option
Agreement and Senior Executive Performance Share Agreement entered into between
TSYS and Senior Executive in 2012, 2013, 2014 and 2015, as applicable, will
remain in full force and effect.

In witness whereof, the parties have executed this Agreement effective as of the
date set forth above.

 

Total System Services, Inc. By:    

Title:    

    Senior Executive